DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.	The amendment file on February 1st 2021 has been entered. Claims 1, 8 and 15  stand amended with claims with claims 1 – 21 pending.
Allowable Subject Matter
3.	The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, ” A method, by one or more processors, for feature engineering, comprising: applying a plurality of transformations to a set of features in each of a plurality of datasets, wherein an output of each of the plurality of transformations is a score; for each of the sets of features, selecting those of the plurality of transformations for which said score is above a predetermined threshold; generating a signal representative of said selection; wherein generating the signal includes storing the selected ones of the plurality of transformations; and upon receiving a new dataset notwithstanding prior to receiving any user input associated with the plurality of transformations and the set of features for the new dataset, predictably recommending those of the stored transformations and an ordered list, according to the respective score, of the set of features detected in the 

As such the combined features as recited in independent claim 1 and similarly stated in independent claims 8 and 15 are not specifically disclosed in the prior arts of record. 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

5. 	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kweku Halm/
Examiner 
Art Unit 2166 
02/08/2020
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166